                          Case 1:20-cv-03535-JPO Document 22 Filed 05/08/20 Page 1 of 2



             MITCHELL SILBERBERG & KNUPP LLP                                                                        Christine Lepera
                                                                                                          A Professional Corporation
             A LAW PARTNERSHIP INCLUDING PROFESSIONAL CORPORATIONS
                                                                                                               (917) 546-7703 Phone
                                                                                                                  (917) 546-7673 Fax
                                                                                                                        ctl@msk.com


             May 8, 2020

             VIA ECF

             Hon. George B. Daniels, U.S.D.J.
             United States Courthouse
             Southern District of New York
             500 Pearl Street, Room 1310
             New York, New York 10007

             Re:       Hines v. EMI April Music Inc.. et al., Case No. 1:20-cv-03535-GBD
                       Notice of Related Case

             Dear Hon. Daniels:

             We are counsel to defendants Shawn Carter and Timothy Mosley (“Defendants”), who were
             named as Defendants in the above action as well as in a case currently pending before Judge
             Oetken, captioned Hines v. Roc-a-Fella Records, Inc., Case No. 19-CV-04587-JPO (the “Related
             Case”), along with other named defendants therein, Roc-A-Fella Records, LLC (sued incorrectly
             as Roc-A-Fella Records Inc.) (“Roc-A-Fella”) and Def Jam Recordings, a division of UMG
             Recordings, Inc. (sued incorrectly as Def Jam Recordings and Universal Music Group) (“Def
             Jam”) whom we represent in that Related Case.

             The Related Case, which is before Judge Oetken, involves the exact same works, facts, and
             claims of purported copyright infringement presented in the above case. Plaintiff and his counsel
             failed to file a Related Case Statement form and accordingly we write pursuant to Local Civil
             Rule 1.6 to inform the Court of the directly Related Case and to seek reassignment of this case to
             Judge Oetken.

             Defendants were dismissed in the Related Case because Plaintiff did not properly effect service
             on them, no less within the time limit of Fed. R. Civ. P. 4(m), and Judge Oetken denied Plaintiff
             leave to extend the time to serve Defendants because Plaintiff’s purported attempts demonstrated
             a complete lack of diligence. Notwithstanding, the case is still pending against the other
             defendants, including Roc-A-Fella and Def Jam. Judge Oetken provisionally dismissed the
             Plaintiff’s claims against Roc-A-Fella and Def Jam in the Related Case for failure to state a
             claim, pursuant to Fed. R. Civ. P. 12(b)(6), but with leave to file a second amended complaint
             conditioned on Plaintiff paying fees and costs associated with the 12(b)(6) motion, because
             Plaintiff had violated procedural rules and caused the waste of resources. A copy of that Order is
             attached hereto. Plaintiff has filed a motion for reconsideration of that Order, to which a response
             is being made, and it is pending in the Related Case.




12125096.3                                                           437 Madison Ave., 25th Floor, New York, New York 10022-7001
                                                                     Phone: (212) 509-3900 Fax: (212) 509-7239 Website: WWW.MSK.COM
                          Case 1:20-cv-03535-JPO Document 22 Filed 05/08/20 Page 2 of 2




             Hon. George B. Daniels, U.S.D.J.
             May 8, 2020
             Page 2


             Plaintiff’s decision to file an identical case against two of the same parties while the Related
             Case is still pending, and not even designate the case as related, is yet another violation of
             applicable rules, requiring again the unnecessary expenditure of resources.

             Respectfully,

             /s/ Christine Lepera



             Christine Lepera
             A Professional Corporation of
             MITCHELL SILBERBERG & KNUPP LLP

             CTL/sml

             cc:
             Hon. J. Paul Oetken
             Christopher Brown, counsel for Plaintiff




12125096.3
